Appeal by plaintiff from a judgment and order of the Supreme Court, Albany county, denying the motion of the plaintiff to set aside the verdict of the jury and for a new trial, and from the judgment entered upon the verdict of the jury dismissing the complaint of the plaintiff, with costs in favor of the defendant. The action is for breach of contract. Plaintiff alleges in substance that on the 23d of March, 1922, he and defendant entered into an agreement whereby plaintiff was employed as superintendent of defendant’s farms for which he was to receive seventy-five dollars per month in addition to his board and lodging and that by the terms of the contract he earned $13,275; that defendant paid Mm $3,114.47, leaving a balance due of $10,160.53. The defendant denied plaintiff’s claim. The case involved merely questions of fact wMeh the jury has resolved in defendant’s favor. Order and judgment unanimously affirmed, with costs. Present —■ Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.